In re City of Vidalia; Concordia Parish Hospital District # 1; Concordia Parish Police Jury; Concordia Parish School Board, et al.; Town of Ferriday; — Plaintiffs); Applying For Writ of Certiorari and/or Review, Parish of Concordia, 7th Judicial District Court Div. A, No. 45,820; to the Court of Appeal, Third Circuit, No. 12-422.
*335Granted. The application is remanded to the court of appeal, which is instructed to consider the matter in light of this court’s recent opinions in Washington Parish Sheriff’s Office v. Louisiana Machinery Company, LLC, 13-0583 (La.10/15/18), 126 So.3d 1273, and Catahoula Parish School Bd. v. Louisiana Machinery Company, LLC, 12-2504 (La.10/15/13), 124 So.3d 1065.